United States Court of Appeals
                               For the First Circuit

No. 04-1742

                                     UNITED STATES,

                                          Appellee,

                                              v.

                                     JOSEPH AITORO,

                                    Defendant, Appellant.




                                          ERRATA

       The opinion of this court, issued May 12, 2006, should be amended as follows:

On the cover sheet replace David H. Kyosza with David H. Koysza.